Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome the 112(b) and the prior art rejections made in the previous Office action.  Specifically, Applicants have amended claim 1 such that when variable a4 is equal to zero and variable a60 is equal to 1, then R60 is selected from the Markush group as claimed.  The prior art rejection to Wolohan et al. (US 2018/0294421) is withdrawn.  All of the compounds taught by Wolohan et al. fall under the embodiment where a4 is equal to zero and variable a60 is equal to 1.  However, in these embodiments, variable A of Wolohan et al. is equal to (aza)dibenzofuranyl, (aza)dibenzothiophenyl, and (aza)dibenzoselenophenyl groups, and variable A is directly bonded to variable Z, which is equal to Si and Ge.  Such groups are excluded from the Markush group of claim 1.  The prior art rejection to Choi et al. (WO 2016/043394) has been withdrawn as the relied upon compound in the previous Office action has variable R40 equal to a cyanophenyl group (i.e., a substituted cyano group) and claim 1 requires that at least one of R10,20,30,40,50,60 is a cyano group.  There is a distinct difference between a cyano group and a cyanophenyl group.  Choi et al. does not teach or suggest cyano groups directly attached to any of rings A3, A4 or A5 or at any of the Ar groups bonded to silicon.
A closely related prior art teaching as it pertains to Formula 1 of claim 1 is Ueno et al. (US 2015/0221882).  Specifically, compound 6 of Ueno et al. satisfies all of the limitations of formula 1 of claim 1 with the key exception that compound 6 is comprised of a diarylamine moiety which is not the same as the 5-membered nitrogen containing ring which is present in formula 1 as claimed.  Ueno et al. does not teach or suggest modifying the diarylamine compounds to form carbazole compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Robert S Loewe/Primary Examiner, Art Unit 1766